Opinion by
Ford, J.
In accordance with stipulation of counsel that the merchandise consists of monofilament fishing lines the same in all material respects as those the subject of Abstract 60183, the items imported prior to June 30, 1956, were held dutiable at 32% percent under paragraph 1211, as modified by T.D. 52739, supplemented by Presidential proclamation (T.D. 52857), and the items imported on and after June 30, 1956, were held dutiable at 30% percent under said paragraph, as modified by T.D. 54108.